DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/11/19.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/20 and 1/3/20 has been considered by the examiner.

Allowable Subject Matter
Claims 2-20 (renumbered 1-19) are allowed.

Claims 2-20 (renumbered 1-19) are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 2, … wherein whether the selected downlink reference signal is configured for at least one of a set of uplink spatial relation configurations as a reference signal for an uplink spatial relation setting for the physical uplink channel transmission is determined by the user equipment; wherein a default power control parameter value for the physical uplink channel transmission is determined by the user equipment, in response to determining the selected downlink reference signal is not configured for any of the set of uplink spatial relation configurations, until the user equipment receives an activation of an uplink spatial relation configuration or a reconfiguration of an uplink spatial relation configuration; and wherein a power control parameter value for the physical uplink channel transmission corresponding to the uplink spatial relation configuration with the selected downlink reference signal as the uplink spatial relation setting is determined by the user equipment, in response to determining the selected downlink reference signal is configured for at least one of the set of the uplink spatial relation configurations, until the user equipment receives the activation of an uplink spatial relation configuration or the reconfiguration of an uplink spatial relation configuration… as specified in Claim 2.

The first closest prior art of record is ZTE (ZTE, "Summary for Al 7.1.5 NR UL power control in non-CA aspects", R1-1811859, 3GPP TSG RAN WG1 Meeting £94bis, Chengdu, China, October 8th - 12th, 2018), as disclosed in the IDS. ZTE teaches a method for establishing PUSCH power control parameters when spatial relation info is not present. When spatial relation info is configured, but MAC CE command for selection of one value is not activated, then a default PUCCH PC parameter set that corresponds to a default spatial relation selected for PUCCH. After beam recovery, the PUCCH transmissions shall use the same spatial filter as the PRACH transmission until UE receives activation or reconfiguration of spatial relationship information.  ZTE does not teach the italicized limitations above.

The second closest prior art of record is Zhou et al (Pub No: 2019/0074882). Zhou teaches a method for uplink beam failure recovery. A gNB transmits to a wireless device messages comprising configuration parameters for downlink beam failure recovery. This includes a power control command.  Zhou does not teach the italicized limitations above.
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MolavianJazi et al (Pub No: 2020/0053724) [0065]-[0076]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469